DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed August 27, 2021 has been entered.

Allowable Subject Matter
Claims 1, 2, 4-11 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 2 and 4-11 are allowable over the prior art because Claim 1 sets forth at least three filament substrates spaced apart from each other, sections between the first ends and the second ends of the three filament substrates extend and wind around an axis respectively, an angle at which the sections of the three filament substrates between the first ends and the second ends are wound around the axis is not greater than 720 degrees, each of the three filament substrate includes at least one substrate stripe and wherein the width of the substrate stripe increases gradually or decreases gradually between the first end and the second end.  This combination of limitations was not shown or suggested by the prior art. 
Claims 15-17 are allowable over the prior art because Claim 15 sets forth a filament structure comprising at least three filament substrates, each filament substrate has a first end and a second end spaced apart from each other, sections of the filament substrates wind around an axis respectively, an angle at which the sections of the three .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/PEGGY A NEILS/Primary Examiner, Art Unit 2875